DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (JP 2017-044221).
Re: claim 1, Kojima shows an anti-vibration device, as in the present invention, comprising:
a cylindrical outer attachment member 11 connected to one of a vibration generation portion and a vibration reception portion, and an inner attachment member 12 connected to the other thereof and disposed inside of the outer attachment member;
a pair of first main rubbers 14, 15 which connect the outer attachment member and the inner attachment member and are disposed at an interval in an axial direction along a central axis of the outer attachment member;

a second main rubber 13 which divides the first liquid chamber into a third liquid chamber 35 using the first main rubber as a part of a partition wall, and a fourth liquid chamber 29 using the partition member as a part of the partition wall,
wherein any two liquid chambers of the second liquid chamber, the third liquid chamber, and the fourth liquid chamber communicate with each other through a first restricted passage 17 formed in the outer attachment member, the inner attachment member or the partition member, and a remaining one liquid chamber 35 communicates with a fifth liquid chamber 30 formed in the outer attachment member, the inner attachment member or the partition member, and
the remaining one liquid chamber 35 is divided by 36 into liquid chambers in a circumferential direction around the central axis, and each of the liquid chambers divided in the circumferential direction and the fifth liquid chamber communicate with each other through a second restricted passage 18 formed in the outer attachment member, the inner attachment member or the partition member, see the figures.
Re: claim 2, Kojima shows the first restricted passage 17 allows the third liquid chamber 35 or the fourth liquid chamber 29 and the second liquid chamber 30 to communicate with each other.
Re: claims 3 and 5, Kojima shows the second restricted passage 18 and the fifth liquid chamber 30 are formed in the same member among the outer attachment member, the inner attachment member and the partition member, and

Re: claims 4 and 6-8, Kojima shows a diaphragm 15 which forms a part of a partition wall of the fifth liquid chamber 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kojima, Breitfeld, Bik, Bruhl, Skipper and Makibayashi are cited for other anti-vibration devices.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657